DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022, has been entered.
 	Claims 4-6, 8, 15, 16, 18, 19, and 22 are cancelled.
	Claims 1-3, 7, 9-14, 17, 20, and 21 are pending and examined on the merits.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 7, 9, 10, 12, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay (US 5,340,742. Previously cited) in view of Kyle (US 2005/0027004. Previously cited) and Kyle `767 (US 5,658,767. Previously cited).
Thraustochytrium, Schizochytrium, and mixtures thereof which can be useful for the production of food products that include a balance of long chain and short chain omega-3 highly unsaturated fatty acids (abstract).  The organisms Thraustochytrium and Schizochytrium are recited as Thraustochytriales in instant claim 17.  Additionally, Barclay states that their invention is for production of lipids with high concentrations of omega-3 highly unsaturated fatty acids (HUFA) (column 1, lines 25-30) which include docosahexaenoic acid (DHA) (column 4, lines 16-27).  Therefore, Barclay discloses a process of producing polyunsaturated fatty acids, including DHA, from Thraustochytriales, as required by instant claim 1.  Furthermore, the culturing as taught in the examples (e.g., Examples 2 and 3 at column 10, line 25 through column 11, line 20) are drawn to a liquid culture which is placed on a rotary shaker which is a batch fermentation process.  Therefore, the process of Barclay is drawn to submerged fermentation as required by instant claim 1, which is batch fermentation as required by an embodiment of instant claim 2.
Additionally, the process of Barclay comprises growing the Thraustochytrium and/or Schizochytrium in a culture medium containing a source of nitrogen (claim 1 of Barclay).  In Example 11, a variety of nitrogen sources were used as listed in Table 6, including glutamate (reading on amino acid limitation of instant claim 10), urea, and corn steep liquor (column 21, lines 33-40; Table 6 in column 21).  Therefore, the source of nitrogen reads on organic nitrogen derived from amino group-containing compounds recited in instant claims 9 and 10. 
Furthermore, Barclay discloses that “it has been found that by restricting the oxygen content of the fermentation medium during the growth of the Thraustochytrium, Schizochytrium, and mixtures thereof, the lipid content of the strains can be increased. The optimum oxygen concentration for lipid production can be determined for any particular microflora by variation of 
It is noted that Barclay teaches at various instances that the culturing of their invention is performed in a fermenter.  For instance, see column 9, lines 49-50; column 14, lines 34-43; and column 30, lines 5-10.
In sum, Barclay discloses a process for producing polyunsaturated fatty acids, including DHA, from Thraustochytriales (Thraustochytrium and/or Schizochytrium) in a fermenter, wherein dissolved oxygen is maintained in a submerged fermentation at about 5% to about 40% of saturation reading on the range of ‘at more than about 15% of saturation throughout the fermentation’ as recited in instant claim 1, thereby closely reading on the instantly claimed invention.  


Kyle discloses production of DHA-containing microbial oils by cultivating DHA-producing microorganisms selected from various ones, including Thraustochytrium and Schizochytrium (page 4, paragraphs [0032] and [0037]).  Additionally, the culturing is preferably performed in a stirred tank fermenter or in an air-lift fermenter (page 4, paragraph [0038]).  Therefore, the process of Kyle is drawn to submerged fermentation as required by the instant claims.  Kyle speaks of agitation as being provided by the stirred tank fermenter (page 4, paragraph [0038]).  Agitation and sparging are used to renew the supply of oxygen to the microorganisms (page 4, paragraph [0038]).  Preferably, oxygen levels are maintained at dissolved oxygen of at least about 10% of air saturation level (page 5, paragraph [0042]).  Since biosynthesis of DHA requires oxygen, higher yields of DHA require dissolved oxygen levels at from about 10% to 50% of air saturation levels (page 5, paragraph [0042]).  
Regarding agitation by a stirred tank fermenter, Kyle teaches that it is desirable to keep the tip speed no greater than “about 500 cm per sec, preferably not greater than about 300 cm per sec” (page 4, paragraph [0038]).  Tip speeds of 500 cm/s and 300 cm/s convert to 5.00 m/s and 3.00 m/s, respectively.  Therefore, Kyle teaches that it is desirable to keep the tip speed no greater than about 5.00 m/s, and preferably no greater than about 3.00 m/s.  Additionally, Kyle C. cohnii” (page 5, paragraph [0042]).  In that example, agitation tip speeds of 150 to 200 cm/s convert to 1.50 to 2.00 m/s.
Additionally, Kyle indicates, “Higher cell densities may require higher dissolved oxygen levels, which can be attained by increased aeration rates by O2 sparging or by increasing the air pressure in the fermenter” (page 5, paragraph [0042]).
Kyle `767, which shares an inventor with Kyle, relates to processes for the production of arachidonic acid containing oils by fungal cultivation (abstract; column 3, lines 14-17).  Kyle `767 speaks of gas exchange provided by air sparging in which adjustments in the sparge rate may be required during cultivation (column 5, lines 39-45).  The dissolved oxygen content of the medium (D.O.) may be maintained at a high level by various actions, including increasing agitation (e.g. increasing the impeller tip speed) and increasing the O2 content of the sparge gas (column 7, lines 10-18).  Increasing the O2 content of the sparge gas reads on mixing pure oxygen with the air (the sparge gas).
At the time the invention was made, it would have been obvious to the person of ordinary skill to have stirred the culture medium with a stirrer (specifically of a stirred tank fermenter) when practicing the process of Barclay since it provides suitable fermentation conditions for lipid production, in particular DHA, by Thraustochytrium and Schizochytrium, as taught by Kyle.  Moreover, as demonstrated in Kyle, it increases the dissolved oxygen level, permitting the oxygen content of the medium to be maintained at the levels sought by Barclay.  Given that the stirrer provides agitation and adjusts the dissolved oxygen level in a culture medium, and that a 
Additionally, it would have been obvious to have applied the technique of sparging as taught in Kyle and Kyle `767, specifically using air mixed with pure oxygen as the sparge gas (as taught by Kyle `767), in order to add oxygen to the culture medium when practicing the invention of Barclay at any point of the fermentation, but in particular by sparging air mixed with pure oxygen (as taught by Kyle `767) through the culture medium in an advanced stage of the fermentation in addition to agitation up to a tip speed of 3.2 m/s, since Kyle teaches that sparging is suitable for renewing the supply of oxygen to Thraustochytrium and Schizochytrium 
Regarding instant claim 3, Barclay in view of Kyle and Kyle `767 differs from instant claim 3 in that Barclay does not expressly disclose that their batch fermentation yields DHA higher than 10 g/L.  However, Barclay discloses that its method is for production of lipids with high concentrations of omega-3 HUFA (column 1, lines 25-30).  Given that and the fact that Barclay renders obvious the same claimed process of fermentation of Thraustochytriales as recited in instant claim 1, the DHA yield of instant claim 3 would have necessarily occurred.  Therefore, instant claim 3 is also rendered obvious by Barclay in view of Kyle and Kyle `767.
Regarding instant claim 7, Barclay in view of Kyle and Kyle `767 differs from instant claim 7 that they do not expressly disclose that the oxygen to air is varied from 1% to 60% oxygen in the air mixed with oxygen which is sparged through the culture medium.  However, as indicated above, Kyle `767 teaches that dissolved oxygen content of the medium (D.O.) of a culture medium may be maintained at a high level by increasing the O2 content of the sparge gas (column 7, lines 10-18).  Therefore, in sparging air mixed with pure oxygen through the culture medium, it would have been obvious to have varied the amount of oxygen mixed with the air, 
Regarding instant claim 12, Barclay in view of Kyle and Kyle `767 differs from instant claim 12 in that Barclay does not expressly disclose that the process comprises addition of an anti-foaming agent to the fermenter medium.  However, Kyle teaches that it is usually desirable to control foaming due to agitation and thus suitable anti-foaming methods known to those skilled in the art are within the contemplation of their invention (page 4, paragraph [0038]).  Additionally, in discussing another invention drawn to production of another oil (ARA-containing oil) by fungi or algae (page 6, paragraph [0061]), Kyle teaches that an antifoaming agent, such as those known to those skilled in the art, can be used to address excessive quantity of foam produced in a culture (paragraph [0069] on pages 6 and 7).  Therefore, at the time the invention was made, when performing agitation for controlling dissolved oxygen content for the invention rendered obvious by Barclay, Kyle, and Kyle `767, it would have been obvious to the person of ordinary skill in the art to have added an anti-foaming agent (speaking to a known anti-foaming method) to the fermenter medium.  One of ordinary skill in the art would have been motivated to do this in order to control foaming due to agitation which Kyle sees as a necessary step for a process of DHA production by Thraustochytrium and Schizochytrium.  Therefore, instant claim 12 is rendered obvious by the references.
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Long (US 2002/0015978. Previously cited).
As discussed above, Barclay, Kyle, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  Though they render obvious adding an anti-foaming agent to the fermenter medium, the references differ from the invention of instant claim 20 in that they do not expressly disclose that the anti-foaming agent consists of silicone antifoam.
Long discusses a method for producing pigments by growing Thraustochytriales, including those of the genus Thraustochytrium and Schizochytrium, in heterotrophic growth conditions (page 2, paragraph [0013]).  Example 2 discusses the fermenter operation, indicating that a silicone based antifoam is added to control a light surface foam during the growth phase (page 6, paragraph [0056]).  
Based on Long, the skilled artisan would have expected that foaming would have necessarily occurred during the culturing disclosed in Barclay, Kyle, and Kyle `767.  Therefore, at the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have used a silicone-based antifoam as the anti-foaming agent when practicing the invention rendered obvious by Barclay, Kyle, and Kyle `767 in order to control foaming that would have occurred, since Long teaches that silicone-based antifoam is suitable for controlling foam during the growth phase of a culture of Thraustochytriales.  Therefore, there would have been a reasonable expectation of success in minimizing foaming expected to occur in the culture 
A holding of obviousness is clearly required.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Nakajima (US 6,258,964. Previously cited).
As discussed above, Barclay, Kyle, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  However, Barclay, Kyle, and Kyle `767 differ from the invention of instant claim 11 in that Barclay does not expressly disclose that the nitrogen source is a protein rich source consisting of defatted soy-flour.
Nakajima discusses methods of extracting liposoluble components contained in microbial cells (abstract).  Microorganisms of the genus Schizochytrium are amongst the examples of microorganisms suitable for the practice of their invention for producing liposoluble material containing docosahexaenoic acid (column 2, lines 55-58).  Nakajima also refers to two strains of Thraustochytrium aureum as examples of microorganisms having ability to produce a liposoluble material containing linoleic acid (column 2, lines 52-54; column 3, lines 12-17).  For all the microorganisms discussed in Nakajima, suitable nitrogen sources provided in the culture medium for culturing include organic nitrogen sources such as defatted soybean flour and defatted rice bran (column 3, lines 18-29).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have included defatted soybean flour as the nitrogen source when practicing the process rendered obvious by Barclay, Kyle, and Kyle `767 since defatted soybean flour is taught Schizochytrium for the production of an oil containing DHA, and Thraustochytrium.  There would have been a reasonable expectation of success in culturing the Schizochytrium and/or Thraustochytrium with a culture medium comprising defatted soybean flour (reading on ‘defatted soy-flour’) for the purpose of producing oil containing DHA since Nakajima teaches that defatted soybean flour is suitable for inclusion in a culture medium for Schizochytrium or strains of Thraustochytrium.  Therefore, instant claim 11 is rendered obvious.
A holding of obviousness is clearly required.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Lippmeier (US 2009/0064567. Previously cited) and Picataggio (US 2004/0253621. Previously cited).
As discussed above, Barclay, Kyle, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  However, Barclay, Kyle, and Kyle `767 differ from claim 13 in that they do not expressly disclose that the process comprises semi-continuous fermentation, comprising the steps of: (I) fermenting a batch up to a point where the organism is in actively dividing state in a log phase of growth in a first fermenter; (II) retaining a portion of the fermenting medium in the first fermenter in a volume enough to provide an actively dividing inoculum to the next batch, aseptically transferring the rest of the actively fermenting medium to a second fermenter; (III) restoring the volume of the first fermenter by adding sterile fermentation medium to the same and subjecting the same to the step (I) and repeating this step (III) one or more times or restoring the volume of the first fermenter by adding sterile fermentation medium, and allowing for further 
Barclay, Kyle, and Kyle `767 differ from claim 14 in that they do not expressly disclose that the process comprises continuous fermentation, comprising the steps of: (aa) fermenting a batch up to a point where the organism is in actively dividing state in a log phase of growth in a first fermenter; (bb) taking precautions to avoid entry of contaminants, starting addition of sterile medium to the first fermenter and allowing aseptic drain off or removal of same volume of fermenting medium to a second fermenter at such a rate that the contents of the first fermenter remain always at log phase of growth; (cc) providing conditions to the medium in the second fermenter to divide and produce DHA up to their potential, the potential being limited by nutrient availability; (dd) after filling the second fermenter to capacity, aseptically draining off or removing any medium in excess of the capacity of the second fermenter; and (ee) recovering DHA immediately or after providing a further interval of time.
Lippmeier discloses a method for producing a biological oil containing polyunsaturated fatty acids comprising growing a microorganism of the phylum Stramenophile by heterotrophic fermentation (page 3, paragraph [0020]).  The microorganism can be a Thraustochytrid preferably selected from Schizochytrium and Thraustochytrium microorganisms (page 3, paragraph [0021]).  Further still, Lippmeier teaches that the polyunsaturated fatty acids (PUFA) contained in the biological oil produced by the microorganism can be docosahexaenoic acid (DHA) (page 6, paragraph [0060]).  
The microorganisms can be cultured in conventional modes, “which include, but are not limited to, batch, fed-batch, semi-continuous, and continuous” (page 8, paragraph [0072]).  
This semi-continuous mode of fermentation for biological oil (including DHA) production is comparable to steps (I)-(V) of the semi-continuous fermentation of instant claim 13, except that Lippmeier does not teach that the fermentation is up to a point where the organism is in actively dividing state in a log phase of growth (as required by step (I) of instant claim 13), that the portion that is harvested is transferred to a second fermenter or that this transferring is performed ‘aseptically’ (as required by step (II) of instant claim 13), or that the volume of the first fermenter is restored by adding sterile fermentation medium to the same and repeating the steps (as required by step (III) of instant claim 13).  However, in Example 6, Lippmeier teaches a two-stage fermentation system which includes a continuous seed vessel and multiple lipid-production vessels running at fed-batch mode (page 17, paragraphs [0162]-[0163]).  Lippmeier teaches that the seed vessel (‘first fermenter’) will receive continuous sterile nutrient feed at a constant rate, and the broth withdrawn from the vessel is transferred to a lipid-production vessel at the same rate as the nutrient feed (‘second fermenter’).  It would have been obvious to have applied the semi-continuous mode of Lippmeier on this two-stage fermentation system of Example 6 since Lippmeier recognizes the semi-continuous mode as an acceptable mode for performing the fermentation.  Moreover, Lippmeier teaches that conventionally, the fermentation of a microorganism is carried out in a sterile environment to avoid contaminants that may interfere with the biomass growth and/or lipid accumulation of the microorganisms 
Regarding the continuous fermentation mode, Lippmeier teaches that in a continuous method, the biomass is harvested at the same rate that the lipid production vessel (speaking to Example 6) is filled (page 18, paragraph [0174]).  Thus Lippmeier is disclosing practicing Example 6, which involves a two-stage fermentation system, in a continuous fermentation mode.  Performing Example 6 of Lippmeier in a continuous fermentation mode for biological oil (comprising DHA) production is comparable to the continuous fermentation of instant claim 14, except that Lippmeier does not expressly disclose that the fermentation is up to a point where the organism is in actively dividing state in a log phase of growth (as required by step (aa) of instant claim 14), taking precautions to avoid entry of contaminants and allowing aseptic drain off or removal of same volume of fermenting medium to a second fermenter at such a rate that the contents in the first fermenter remain always at log phase of growth (as required by step (bb) of instant claim 14), and aseptically draining off or removing any medium in excess of the capacity of the lipid production vessel (‘second fermenter’) (as required by step (dd) of instant claim 14).  However, as mentioned above, Lippmeier teaches that conventionally, the fermentation of a microorganism is carried out in a sterile environment to avoid contaminants that may interfere with the biomass growth and/or lipid accumulation of the microorganisms (page 9, paragraph [0084]) – this provides motivation for avoiding entry of contaminants and aseptically performing the draining or removal of medium.  Therefore, Lippmeier renders obvious continuous 
Picataggio discloses microbial biosynthesis of fatty acids (page 8, paragraphs [0123]-[0124]), pointing to Schizochytrium and Thraustochytrium amongst microorganisms that can synthesize PUFAs and omega fatty acids (page 9, paragraph [0139]).  Continuous fermentation for commercial production of omega fatty acids is described as a process wherein a defined media is continuously added to a bioreactor while an equal amount of culture volume is removed simultaneously for product recovery (page 16, paragraph [0208]).  Furthermore, “Continuous cultures generally maintain the cells in the log phase of growth at a constant cell density” (page 16, paragraph [0208]).
At the time the invention was made, it would have been obvious to have performed the fermentation process of the method rendered obvious by Barclay, Kyle, and Kyle `767 in a semi-continuous or continuous mode using a two-stage fermentation system comprising a seed vessel (‘first fermenter’) connected to multiple lipid-production vessels (the first of which reads on a ‘second fermenter’) using sterile techniques as rendered obvious by Lippmeier, wherein the cells are maintained in a log phase of growth.  One of ordinary skill in the art would have been motivated to have used a two-stage fermentation system in a semi-continuous mode or continuous mode, both performed applying sterile techniques, since Lippmeier teaches that DHA production by Schizochytrium and Thraustochytrium can be performed with their two-stage fermentation system in a semi-continuous or continuous mode, which are taught as alternatives to the batch fermentation (as taught in Barclay).  Since Lippmeier taught that such culturing is suitable for Schizochytrium and Thraustochytrium for DHA production, then there would have 
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed January 28, 2022, have been fully considered but they are not persuasive.  Applicant cites the definitions of “invention,” “embodiment,” and “claims” provided by the World Intellectual Property Organization (WIPO) from a slide presentation provided at a link.  Applicant asserts that based on this definition in WIPO, then paragraph [0032] of Kyle (US 2005/0027004) does not provide embodiments of the invention of Kyle.  However, Kyle is a publication that is considered for all that it teaches.  See MPEP 2123(I) and the Examiner’s response on page 18, first paragraph of the Final Office Action mailed October 29, 2021.  The definitions provided by WIPO (which does not play a role in the US patent publication of Kyle) do not restrict the skilled artisan from applying any of the teachings in Kyle when practicing the invention of the primary reference Barclay.  Applicant cites MPEP 806.03 which is directed to a restriction between claims, and MPEP 806.04(e) which sets forth that claims are not species.  These sections of the MPEP fall under Chapter 800 regarding restriction in patent applications, .  
Applicant also provides a definition of “embodiment” from a link.  Applicant asserts that all these definitions (the definitions from WIPO, the statements cited from the MPEP, and the definition of “embodiment” from a link) read together very specifically convey the meaning that “embodiments of invention of invention of Kyle” means the embodiment of the abstract idea claimed by Kyle as her own that are specifically identified in the description as embodiments of her invention and incorporated in the claims.  Applicant asserts that paragraphs 0018-0021, 0028, 0029, 0031, 0091, and 0104 of Kyle disclose at least one of 14 identified embodiments which are claimed in Kyle.  It appears that Applicant is asserting that embodiments of the invention of Kyle are only limited to those that in the claims of Kyle.  This is not persuasive in demonstrating that paragraph [0032] of Kyle cannot be considered by the skilled artisan – as pointed out above, Kyle can be considered for all that it teaches as a publication.
Applicant further argues that paragraph [0031] of Kyle uses the term “embodiment” but not in paragraph [0032].  Applicant then points out that no content of paragraph [0032] of Kyle is provided in the claims of “004” by Kyle, and Kyle has not claimed/identified any embodiment in the paragraph [0032] as an invention.  Therefore, Applicant concludes that the content of the paragraph [0032] of Kyle are not “embodiments of the invention of invention of Kyle.”  It appears that “004” is referring to Kyle (US 2005/0027004).  As addressed above, the fact that the teaching in paragraph [0032] of Kyle are not claimed in the US patent publication does not signify that paragraph [0032] of Kyle does not speak to the invention of Kyle.  The skilled artisan would have interpreted paragraph [0032] of Kyle in its context, specifically being a paragraph in the section titled “Detailed Description of the Invention” of the publication. 

Applicant highlights that Barclay was issued as a patent in 1994, filed in 1992, and had a priority date of September 7, 1988.  It is unclear how this is relevant to demonstrate that Barclay should be withdrawn as a reference in a rejection under 35 U.S.C. 103(a), as argued by Applicant.  Applicant asserts that the issue of need is to raise dissolved oxygen concentration and cell breakage occurring in scaled up fermenters at advanced stage when cells accumulate fats.  The Examiner notes that the instant specification discloses that an absence of cell breakage is an embodiment of the invention (e.g. page 10, fourth paragraph; page 15, last paragraph).  To that point, Applicant discusses Barclay, citing Examples 8 and 10 of the reference.  Applicant asserts that Examples 8 and 10 of Barclay provide the only teaching of the use of fermenters, and these examples did not continue fermentation beyond 48 hours, when fat accumulation has not occurred and there can be no issue of cell breakage.  Applicant further points out that agitation in these examples was only up to 300 rpm, which does not lead to cell breakage.  Therefore, Applicant concludes that Barclay never reached the cell breakage stage.  However, Applicant has not provided any evidence to support their assertion that the conditions used in Examples 8 and 
To contrast with Barclay, Applicant appears to be citing Example 1 of Bailey for showing that there was a decline in DHA yield when dissolved oxygen level was increased from 5% to 40%, the exact range acknowledged by Barclay as beneficial.  However, Figure 1 of Bailey shows that DHA is indeed produced for all dissolved oxygen levels in the range of 5% to 40%, and thus does not necessarily oppose Barclay – it still would have led the skilled artisan to have maintained the dissolved oxygen level at the levels taught by Barclay (column 6, lines 8-12) in order to produce polyunsaturated fatty acids (e.g. DHA).
	Applicant asserts that column 1, lines 52-60 of Bailey replaces the teaching of oxygen content in column 6, lines 8-12 of Barclay.  Column 1, lines 52-60 of Bailey describes the issues faced in the art; it is specifically in the ‘Background of the Invention’ section of Bailey.  It is unclear how the cited passage of Bailey (column 1, lines 52-60) replaces or opposes the teaching at column 6, lines 8-12 of Barclay.
	Additionally, Applicant asserts that a person skilled in the art who has read Barclay will also read Bailey, including their Figure 1 and the passage which Applicant asserts is regarding Barclay (column 5, line 45 to column 6, line 4; however, this passage does not specify Barclay and instead starts off with speaking of what was generally known in the field of art), and it would have been obvious that the skilled artisan would apply the teaching of Bailey rather than of Barclay.  The Examiner respectfully disagrees with this assertion.  It would have been within the 
	Applicant asserts that what is not obvious to the inventive persons like Barclay, Kyle, and Bailey cannot be obvious to a person having ordinary skill in the art to which said subject matter pertains to the art.  However, claims are rendered obvious in view of the combined teachings of the references, and the standard under 35 U.S.C. 103(a) does not require that a single reference discloses the invention (in that case, the rejection would be under 35 U.S.C. 102).  Therefore, this argument is unpersuasive.  Applicant further argues that Barclay does not provide the basic starting element of all of the above obviousness hypotheses under 35 U.S.C. 103.  However, the Examiner has set forth the teachings in Barclay in the rejection and explained how Barclay differs from the claims under examination.  It indeed serves as a ‘starting point’ since it teaches a method comparable to the instant claims.  Applicant asserts that Kyle is also not available for supporting the hypothesis because it does not add any element other than the elements provided by Barclay and Bailey.  However, Bailey is not a reference cited in the rejection under 35 U.S.C. 103.  As set forth in the rejection, Kyle indeed supplies teachings that the skilled artisan would have applied when practicing the method of Barclay.  Applicant asserts that Bailey invalidated the elements provided by Barclay.  However, as explained in further detail above, the Examiner disagrees with this assertion.  
	Applicant also argues that Kyle has not provided even a single example that discloses or suggest the sequence of steps of the instant claim 1.  Instead, Applicant asserts that in Example 3 of Kyle using Thraustochytrium, the yields were 12 times lower than Example 11 of the instant specification, which is too low even by considering that there are differences in the genus used by the instant specification and the Thraustochytrium used by Kyle.   However, no comparison 
	Regarding Kyle `767 (US 5,658,767), Applicant points out that its earliest priority date is in the year 1991 and was available to Bailey.  Applicant points to the experiment of Bailey which provided the results in Table 1.  Applicant asserts that it did not work in Schizochytrium, and that this outcome of example of Table 1 would move a person of ordinary skill in the art away from its teachings for Thraustochytriales.  However, it is unclear how Table 1 of Bailey shows that Schizochytrium cannot be use to produce polyunsaturated fatty acids (e.g. DHA); Table 1 of Bailey clearly shows that DHA was produced from fermentation performed with Schizochytrium.    Applicant notes that Kyle `767 discloses Pythium, and that Pythium would not even be referred by a person of ordinary skill in the art looking for improvement in yield of Thraustochytriales 
	In sum, since Applicant’s arguments are unpersuasive, the rejections under 35 U.S.C. 103(a) must be maintained.

	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 

 Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651               


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651